DETAILED ACTION
Claims1-2 are currently pending and being examined.  This is the first Office Action for this application.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0214564 to Okuda et al. (hereafter “Okuda”).

    PNG
    media_image1.png
    665
    772
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    528
    629
    media_image2.png
    Greyscale


Regarding Independent Claim 1, Okuda (exemplified by Figures 1 and 2 reproduced above) discloses a variable displacement compressor (10) having a suction chamber (131) to which refrigerant is directed, a compressing portion (compression chambers 112) configured to draw in the refrigerant from the suction chamber and compress the refrigerant (as operationally recited in paragraph 0029), a discharge chamber (132) into which the refrigerant compressed by the compressing portion is discharged, and a control pressure chamber (crank chamber 121), the variable 
    PNG
    media_image3.png
    590
    815
    media_image3.png
    Greyscale
              a throttle passage (as indicated in Annotated Okuda Figure 2 above) connecting an intermediate supply passage (52) between the first control valve(33)  and the check valve (35) in the downstream side supply passage (64) with the suction chamber in communication therebetween (suction chamber 131 being in communication via passage 62), and having a throttle portion (as indicated),              wherein the second control valve (34) comprises:                           a back-pressure chamber (60) communicating with the intermediate supply passage (52);                           a valve chamber (59) communicating with a valve hole (the hole going to passage 61) and a discharge hole (the hole going to passages 62) and constituting a part of the discharge passage (59/60), the valve hole (the hole going to passage 61) 
Okuda discloses the invention as claimed and discussed previously, but not yet discussed are the claim limitations reciting “wherein in a state in which the first control valve closes the supply passage and in which the valve seat side end surface is spaced away from the valve seat to a maximum, the end wall side end surface comes into contact with the end wall, whereby communication between the valve chamber and the 
	However, there is legal precedent supporting a determination of obviousness for forming two parts integrally rather than providing the parts separately as a matter of obvious engineering design choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Okuda and to form first and second valve portions 56 and 57 integrally as a matter of obvious design choice (MPEP 2144.04 V. B.).
Regarding Dependent Claim 2, Okuda teaches the invention as claimed and discussed previously and further teaches wherein the back-pressure chamber (60) communicates with the intermediate supply passage (52) via a communication passage (the passage through the valve plate 14/15/16/17) connected to the back-pressure 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2002/0031432 to Ota et al. discloses a control valve for a compressor having connection passages to various compressor chambers.
U.S. Publication No. 2002/0006337 to Kimura et al. teaches a compressor having a pair of control valves.
U.S. Publication No. 2005/0008499 to Umemura et al. teaches a compressor having a first control valve on a supply passage and a second control valve on a bleed passage.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen A Mick whose telephone number is (571)270-3342.  The examiner can normally be reached on weekdays 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/S.A.M/
Stephen A. MickExaminer, Art Unit 3746   

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746